DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 10/26/2021.  As directed by the amendment: claims 7, 12, 13, and 14 have been amended, and claims 1 – 6 has been cancelled.  Thus, claims 7 – 14 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 10/26/2021, with respect to claims 7 – 14 have been fully considered and are persuasive.  The rejection of claims 7 – 14 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 – 12, and 14 all recites the limitation "The device" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in these claims since claim 7 recite “Apparatus for preparation…” instead of a device.

Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior arts discovered during examination are: Zannoli (U.S. 2012/0226222), Robertson (U.S. 2008/0097323), Adelberg (U.S. 3,640,277), Lai (WO 2009/086684) and Gallnbock (WO 2005/044343).
Regarding claim 7, cited prior arts do not teach an apparatus with flow interrupting devices operated independently and aimed at establishing and interrupting fluid communication between said source and said constant volume load container so as to fill said constant volume load container from said source with flow to the soft injection bag interrupted, and between said constant volume load container and said soft injection bag so as to fill said soft injection bag from said constant volume load container with flow from the source interrupted and so as to interrupt flow from the constant volume 
Further, Applicant’s arguments and remarks filed on 10/26/2021 are adopted as part of reasons for allowance.
Claims 8 – 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        

ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783